                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10

                                  11     TIMOTHY DOYLE YOUNG,                           Case No. 19-cv-03373-WHO (PR)

                                  12
                                                       Plaintiff,
Northern District of California




                                                                                        ORDER OF TRANSFER
 United States District Court




                                  13
                                                v.

                                  14     U.S. ATTORNEY GENERAL, et al.,

                                  15
                                                       Defendants.

                                  16

                                  17          In this federal civil rights action, plaintiff Timothy Doyle Young, a federal prisoner
                                  18   who was convicted in Oregon and is housed in Colorado, raises claims arising from events
                                  19   that occurred during his detention in Colorado. Accordingly, this suit is TRANSFERRED
                                  20   to the District of Colorado wherein venue properly lies because a substantial part of the
                                  21   events or omissions giving rise to the claims occurred there. See 28 U.S.C. §§ 85, 1391(b),
                                  22   and 1406(a).
                                  23          The Court will quote from a judicial decision regarding a 2008 federal case Young
                                  24   filed here in the Northern District that was transferred to Colorado:
                                  25
                                              Plaintiff also maliciously and purposely has filed actions in other federal
                                  26          courts knowing, as demonstrated in the cited cases below, that venue is not
                                              proper and that the actions more properly are filed in this Court. See Young
                                  27          v. U.S. Dep’t of Justice, et al., No. 07-cv-00343-UNA (D.D.C. Feb. 13, 2007)
                                  28          (transferred to the District of Colorado pursuant to 28 U.S.C.             §
                                             1406(a)); Young v. Bureau of Prisons, et al., No. 07-cv-00817-UNA (D.D.C.
                                   1
                                             May 4, 2007) (ordered transferred to the District of Colorado pursuant to 28
                                   2         U.S.C. § 1406(a)); Young v. Bureau of Prisons, No. 07-cv-01759-UNA
                                             (D.D.C. Nov. 15, 2007) (transferred to the District of Colorado pursuant to
                                   3         28 U.S.C. § 1406(a)); Young v. DOJ, United States, No. 07-CV-05057-SLT-
                                   4         LB (E.D.N.Y. Dec. 11, 2007) (transferred to the District of Colorado
                                             pursuant to 28 U.S.C. § 1406(a)); Young v. United States, No. 07-cv-06004-
                                   5         THE (N.D. Calif. Dec. 17, 2007) (transferred to the District of Colorado
                                             pursuant to 28 U.S.C. § 1406(a)); Young v. United States, No. 08-cv-00048-
                                   6
                                             THE (N.D. Calif. Jan. 18, 2008) (transferred to the District of Colorado
                                   7         pursuant to 28 U.S.C. § 1406(a)).
                                   8   Young v. United States, No. 08-cv-00226-BNB, 2008 WL 1765652, at *2 (D. Colo. Apr.

                                   9   16, 2008.) His filings, the Colorado court found, were “abusive.”

                                  10         The Clerk shall transfer this action forthwith.

                                  11         IT IS SO ORDERED.

                                  12   Dated: July 9, 2019
Northern District of California
 United States District Court




                                                                                        _________________________
                                  13                                                    WILLIAM H. ORRICK
                                  14                                                    United States District Judge

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                    2
